Affirmed and Opinion filed April 10, 2003








Affirmed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00928-CR
____________
 
JOHN ANTHONY ESQUIVEL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 208th District Court
Harris County, Texas
Trial
Court Cause No. 808,843
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
aggravated sexual assault of a child on August 5, 1999.  The court deferred a finding of guilt, placed
appellant on deferred adjudication for ten years, and imposed other conditions
of probation.  After a hearing on the
State=s motion to adjudicate appellant=s guilt alleging he violated
conditions of his community supervision, appellant was convicted of the offense
and sentenced to confinement for thirteen years in the Institutional Division
of the Texas Department of Criminal Justice on August 19, 2002.  Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R.
App. P. 47.2(b).